                                                       REDACTION




REDACTION



 REDACTION




Case: 14-40875   Doc# 50-1   Filed: 08/25/17   Entered: 08/25/17 14:38:04   Page 1 of
                                         12
Case: 14-40875   Doc# 50-1   Filed: 08/25/17   Entered: 08/25/17 14:38:04   Page 2 of
                                         12
  EXHIBIT “4”




Case: 14-40875   Doc# 50-1   Filed: 08/25/17   Entered: 08/25/17 14:38:04   Page 3 of
                                         12
  REDACTION




Case: 14-40875   Doc# 50-1   Filed: 08/25/17   Entered: 08/25/17 14:38:04   Page 4 of
                                         12
 REDACTION

Case: 14-40875   Doc# 50-1   Filed: 08/25/17   Entered: 08/25/17 14:38:04   Page 5 of
                                         12
  EXHIBIT “5”




Case: 14-40875   Doc# 50-1   Filed: 08/25/17   Entered: 08/25/17 14:38:04   Page 6 of
                                         12
                                                                                            REDACTION             10/13/2015 03:49 PM
Recording Requested By:
PRP II Pals, LLC - SB                                                                           OFFICIAL RECORDS OF ALAMEDA COUNTY
917-411-7880                                                                                    STEVE MANNING           28.00
                                                                                                  RECORDING FEE:
Record & Return To:
Corporation Service Company
P.O. Box 3008                                                                                                                     PGS

Tallahassee, FL 32315                                                           \                  11111E12
800-927-9801
Loan #: REDACTIO
Deal Name:
        N REDACTI
CA, Alameda ON
                                          REDACTION
111111111111111111111111111111111111111
                                  1111
                                                ASSIGNMENT OF DEED OF TRUST
FOR VALUE RECEIVED, the receipt and sufficiency of which is hereby acknowledged, the undersigned, Christiana Trust, A
Division of Wilmington Savings Fund Society, FSB, as trustee for Stanwich Mortgage Loan Trust, Series 2013-2, 500 Delaware
Avenue, 11 th Floor, Wilmington, DE, 19801, herein ("Assignoil, does hereby grant, sell, assign, transfer and convey, without
recourse unto STANWICH MORTGAGE ACQUISITION COMPANY II, LLC, c/o The Palisades Group LLC, 11755 Wilshire
Blvd, Suite 1700, Los Angeles, CA 90025 herein ("Assignee") that certain DEED OF TRUST recorded in Alameda County, CA and
referenced below;
Borrower: WENDY MUDZINSKI, A MARRIED WOMAN
Original Lender: MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., AS NOMINEE FOR WACHOVIA
MORTGAGE CORPORATION Dated: 07/28/2005 Recorded: 08/09/2005
Instrument: 2005338285 Loan Amount: $755,000.00
Property:     2748 SHELLGATE CIRCLE, HAYWARD, CA 94545

Together with the note(s) and obligations therein described or referred to, the money due and to become due thereon, with interest, and
all rights accrued or to accrue under said document referenced above.

 TO HAVE AND TO HOLD the same unto Assignee, its successors and assigns, forever, subject only to the terms and conditions of
 the document above-described.
 IN WITNESS WHEREOF, Assignor has caused this Assignment to be executed and delivered, effective                  reLS
                                                             Christiana Trust, A Division of Wilmington Savings Fund
                                                             Society, FSB, as:trustee for Stanwich Mortgage Loan Trust,
                                                             Series 2013-2 ,
                     Record ist                              By: Stanwich MOrtgage Acquisition Company II, LLC, its
                                                             appointed Attorney-In-Fact


                                                                     By:
                                                                     Name: Tr Grande
                                                                     Title: A orized Signatory




      Case: 14-40875             Doc# 50-1       Filed: 08/25/17         Entered: 08/25/17 14:38:04               Page 7 of
                                                             12
Page 2
Loan #:REDACTION


A notary public or other officer completing this certificate verifies only the identity of the individual who signed
the document to which this certificate is attached, and not the truthfulness, accuracy, or validity of that document.
State of California
County of Los Angeles
On  q -zI- a       i5 before me, G.H. Rodriguez, Notary Public, personally appeared Troy Grande, who proved to me on the basis of
satisfactory evidence to be the person(s) whose name is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her authorized capacity, and that by his/her signature on the instrument the person, or the entity upon behalf
of which the person acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.                      "--" "-A AP, ..., " " ",,,,,,.. " " A " A


                                                                      G. H. RODRIGUEZ
                                                                   Commission # 2102494
                                                                   Notary Public - California z
        ic: G.H. • ri                                                Los Angeles County       ?:
My Comm. Expi s: 03/0                              •             My Comm. Expires Mar 8, 2019




      Case: 14-40875            Doc# 50-1          Filed: 08/25/17            Entered: 08/25/17 14:38:04                Page 8 of
                                                               12
  EXHIBIT “6”




Case: 14-40875   Doc# 50-1   Filed: 08/25/17   Entered: 08/25/17 14:38:04   Page 9 of
                                         12
                                                                                               REDACTION
Recording Requested By:                                                                                              10/13/2015 03:49 PM
PRP II Pals, LLC - SB                                                                                  OFFICIAL RECORDS OF ALAMEDA COUNTY
                                                                                              •
917-411-7880                                                                                           STEVE MANNING
                                                                                                         RECORDING FEE:        25.00

Record & Return To:
Corporation Service Company
P.O. Box 3008                                                                                                               1   PG
Tallahassee, FL 32315                                                              11
800-927-9801
Loan #: REDACTIO
Deal Name:
        N REDACT                                                             o-N
CA, AlamedaION
                                                 REDACTION
1111111111111111111111111111111111111111111111
                                                       ASSIGNMENT OF DEED OF TRUST
FOR VALUE RECEIVED, the receipt and sufficiency of which is hereby acknowledged, the undersigned, STANWICH
MORTGAGE ACQUISITION COMPANY II, LLC, c/o The Palisades Group LLC, 11755 Wilshire Blvd, Suite 1700, Los Angeles,
CA, 90025, herein ("Assignoe), does hereby grant, sell, assign, transfer and convey, without recourse unto US BANK TRUST
NATIONAL ASSOCIATION, AS TRUSTEE OF THE PRP II PALS INVESTMENTS TRUST, 7144 E STETSON DR., SUITE
410, SCOTTSDALE, AZ 85251 herein ("Assignee) that certain DEED OF TRUST recorded in Alameda County, CA and referenced
below;
Borrower: WENDY MUDZINSKI, A MARRIED WOMAN
Original Lender: MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., AS NOMINEE FOR WACHOVIA
MORTGAGE CORPORATION Dated: 07/28/2005 Recorded: 08/09/2005
Instrument: 2005338285 Loan Amount: $755,000.00
Property:     2748 SHELLGATE CIRCLE, HAYWARD, CA 94545

Together with the note(s) and obligations therein described or referred to, the money due and to become due thereon, with interest, and
all rights accrued or to accrue under said document referenced above.

TO HAVE AND TO HOLD the same unto Assignee, its successors and assigns, forever, subject only to the terms and conditions of
the document above-described.
IN WITNESS WHEREOF, Assignor has caused this Assignment to be executed and delivered, effective9 — ZI "-?:•01
                                                           STANWICH MORTGAGE ACQUISITION COMPANY II, LLC

                                       Record 2nd                            By:
                                                                             Name: T y Grande
                                                                             Title:    orized Signatory

 A notary public or other officer completing this certificate verifies only the identity of the individual who signed
 the document to which this certificate is attached, and not the truthfulness, accuracy, or validity of that document.
 State of Califomia
 County of Los Angeles
 On 41 24 - ZoiS before me, G.H. Rodriguez, Notary Public, personally appeared Troy Grande, who proved to me on the basis of
 satisfactory evidence to be the person(s) whose name is subscribed to the within instrument and acknowledged to me that he/she
 executed the same in his/her authorized capacity, and that by his/her signature on the instrument the person, or the entity upon behalf
 of which the person acted, executed the instrument.

 I certify under PENALTY OF PERJURY under the laws of the State of Califomia that the foregoing paragraph is true and correct.
                                                                    An.          a. SS
                                                             "

                                                                      G. H. RODRIGUEZ
 WITNESS my hand and official seal.                                Commission # 2102494 1
                                                                   Notary Public - California z
                                                                     Los Angeles County         ?..'
                                                                 My Comm. Expires Mar 8,   2019




        Case: 14-40875                   Doc# 50-1       Filed: 08/25/17           Entered: 08/25/17 14:38:04             Page 10
                                                                    of 12
 1    Michelle R. Ghidotti-Gonsalves, Esq. (SBN 232837)
      Jennifer R. Bergh, Esq. (SBN 305219)
 2    LAW OFFICES OF MICHELLE GHIDOTTI
 3    5120 E. LaPalma Ave., Suite 206
      Anaheim, CA 92807
 4    Ph: (949) 354-2601
      Fax: (949) 200-4381
 5    mghidotti@ghidottilaw.com
 6
      Attorneys for Movant, US BANK TRUST NATIONAL ASSOCIATION,
 7    AS TRUSTEE OF THE PRP II PALS
      INVESTMENTS TRUST, its successors and
 8    assigns
 9
                                UNITED STATES BANKRUPTCY COURT
10
                   NORTHERN DISTRICT OF CALIFORNIA – OAKLAND DIVISION
11
12    In Re:                                               )   CASE NO.: 14-40875
                                                           )
13
      Wendy H. Mudzinski,                                  )   CHAPTER 13
14                                                         )
               Debtors.                                    )   CERTIFICATE OF SERVICE
15                                                         )
                                                           )
16
                                                           )
17                                                         )
                                                           )
18                                                         )
19                                                         )
                                                           )
20
21                                     CERTIFICATE OF SERVICE
22
23             I am employed in the County of Orange, State of California. I am over the age of

24    eighteen and not a party to the within action. My business address is: 5120 E. LaPalma Ave.,
25    Ste. 206, Anaheim, CA 92807.
26
               I am readily familiar with the business’s practice for collection and processing of
27
      correspondence for mailing with the United States Postal Service; such correspondence would
28




                                                       1
     Case: 14-40875       Doc# 50-1     Filed: 08/25/17OFEntered:
                                        CERTIFICATE       SERVICE 08/25/17 14:38:04           Page 11
                                                   of 12
 1    be deposited with the United States Postal Service the same day of deposit in the ordinary
 2    course of business.
 3
      On August 25, 2017 I served the following documents described as:
 4
                     RELIEF FROM STAY COVERSHEET
 5
                     NOTICE OF MOTION FOR RELIEF FROM AUTOMATIC STAY
 6                   DECLARATION IN SUPPORT OF US BANK TRUST NATIONAL
                      ASSOCIATION, AS TRUSTEE OF THE PRP II PALS INVESTMENTS
 7                    TRUST, its successors and assigns
 8
      on the interested parties in this action by placing a true and correct copy thereof in a sealed
 9
      envelope addressed as follows:
10
11    (Via United States Mail)
      Debtor                                              Chapter 13 Trustee
12    Wendy Mudzinski                                     Martha Bronitsky
      2748 Shellgate Cir                                  PO Box 5004
13    Hayward CA 94545                                    Hayward, CA 94540
14
      Debtor’s Counsel                                    U.S. Trustee
15    Melba Espartero-Cawit                               Office of the U.S. Trustee
      38750 Paso Padre Parkway #A2                        Phillip J. Burton Federal Building
16
      Fremont CA 94536                                    450 Golden Gate Ave. 5th Fl., #05-0153
17                                                        San Francisco, CA 94102

18    _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
      the United States Postal Service by placing them for collection and mailing on that date
19
      following ordinary business practices.
20
      ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
21    Eastern District of California
22
      __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
23    America that the foregoing is true and correct.
24            Executed on August 25, 2017 at Anaheim, California
25
      /s / Krystle Miller
26    Krystle Miller
27
28




                                                      2
     Case: 14-40875         Doc# 50-1   Filed: 08/25/17OFEntered:
                                        CERTIFICATE       SERVICE 08/25/17 14:38:04          Page 12
                                                   of 12
